    Case 4:09-cv-02056 Document 418-2 Filed on 04/08/20 in TXSD Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JUAN RAMON TORRES and EUGENE §
ROBISON,                                 §
      Plaintiffs,                        §
                                         §
v.                                       §             CIVIL ACTION NO. 4:09-CV-2056
                                         §
SGE MANAGEMENT, LLC; STREAM GAS §
& ELECTRIC, LTD.; STREAM SPE GP; et al., §
      Defendants.                        §


      EXHIBIT 2 – STATUS REPORT ON BEHALF OF MESSRS. PREBEG,
                KOCHANOWSKI, BURNETT, AND CITRON


   Per the Court’s order [Dkt. 417], Class Counsel Matthew J.M. Prebeg, and Andrew

Kochanowski, and Associated Class Counsel Jeffrey W. Burnett and Eric F. Citron, provide

this status report. Though each of us filed separate fee petitions and provided the Court

with separate evidence to award and allocate fees, and though we each have nuanced

differences in our views of the case, we have sought to provide the Court with a singular

position as to the most efficient way to resolve this fee dispute.

   The Court does not need more fee petitions or evidence. The Fifth Circuit

remanded this case to Judge Hoyt “for elaboration of the trial court’s reasoning under the

Johnson framework.” Torres v. SGE Mgmt., L.L.C., 945 F.3d 347, 349 (5th Cir. 2019); [Dkt.

415-2, p. 3]. All counsel except Clearman believe a formal hearing on the allocation issue is

neither necessary nor contemplated by the remand following Clearman’s appeal. Before

Judge Hoyt recused himself and transferred this fee dispute to this Court, he ruled that

neither the Fifth Circuit’s remand nor Federal Rule of Civil Procedure 23(h) require or


                                    EXHIBIT 2
    Case 4:09-cv-02056 Document 418-2 Filed on 04/08/20 in TXSD Page 2 of 4



permit more evidence or fee petitions. [Dkt. 408]. We agree. In our view, the Court’s only

task is to review the fee petitions all counsel filed in 2018, allocate fees among counsel, and

explain its allocation using the Johnson framework. The fee petitions filed in 2018 are: Dkts.

291, 292, 295, 297, 298, and 321. The Court will see that Clearman filed two fee petitions

because Judge Hoyt struck Clearman’s first fee petition (Dkt. 298), which failed to include

information necessary to conduct a Johnson cross-check—e.g., Clearman did not include

contemporaneous time records or other objectively credible evidence of productive time he

spent on this case, because he never kept any. Thus, it is our view that Clearman is entitled to

either no fee or, at most, the $840,866.19 remaining after all other counsel receive all the fees

they sought. [See generally Dkt. 388].

   The Court may benefit from succinct briefing (and perhaps a hearing after that).

The record in this fee dispute is over 100 entries long, owing largely to Clearman’s shifting

positions and piecemeal filings, as well as the successful motions to strike filed by other

counsel (the only fee petition filed by Clearman that remains in the record is itself subject to

a pre-appeal, still-pending motion to strike).

   Given the breadth of the record, and this Court’s relative unfamiliarity with the fee

dispute or the underlying litigation, we believe it would be helpful if each Class and

Associated Class Counsel filed a five-page brief, without submission of new evidence, laying

out their view of the case and the relief they seek. If, after reviewing those submissions, the

Court would like to hold a hearing to permit counsel to express their positions, we suggest a

telephonic or videoconference hearing limited to 15 minutes for Clearman and 30 minutes

for the remaining counsel.



EX. 2 – STATUS REPORT                                                                     PAGE 2
   Case 4:09-cv-02056 Document 418-2 Filed on 04/08/20 in TXSD Page 3 of 4



   Dated: April 7, 2020.
                                   Respectfully submitted,

                                   /s/ Matthew J.M. Prebeg
                                   Matthew J.M. Prebeg
                                   Attorney-in-Charge
                                   S.D. Tex. No. 603742
                                   Texas Bar No. 00791465
                                   Brent T. Caldwell
                                   S.D. Tex. No. 827326
                                   Texas Bar No. 24056971
                                   PREBEG, FAUCETT & ABBOTT PLLC
                                   8441 Gulf Freeway, Suite 307
                                   Houston, Texas 77017
                                   (832) 742-9260
                                   (832) 742-9261 [fax]
                                   mprebeg@pfalawfirm.com
                                   bcaldwell@pfalawfirm.com

                                   - AND -

                                   /s/ Andrew Kochanowski
                                   Andrew Kochanowski
                                   Admitted pro hac vice
                                   SOMMERS SCHWARTZ, P.C
                                   One Towne Square, Suite 1700
                                   Southfield, MI 48076
                                   (248) 355-0300
                                   (248) 936-2140 [fax]
                                   akochanowski@sommerspc.com

                                   - AND –

                                   /s/ Jeffrey W. Burnett
                                   Jeffrey W. Burnett
                                   S.D. Tex. No. 1114797
                                   Texas Bar No. 24025274
                                   JEFFREY W. BURNETT, PLLC
                                   12226 Walraven
                                   Huffman, Texas 77336
                                   (281) 324-1400
                                   (713) 583-1221 [fax]
                                   jburnett@burnetthoustonlaw.com



EX. 2 – STATUS REPORT                                                  PAGE 3
   Case 4:09-cv-02056 Document 418-2 Filed on 04/08/20 in TXSD Page 4 of 4



                                   - AND -

                                   /s/ Eric F. Citron
                                   Eric F. Citron
                                   Admitted pro hac vice
                                   GOLDSTEIN & RUSSELL, P.C.
                                   7475 Wisconsin Avenue, Suite 850
                                   Bethesda, MD 20814
                                   (202) 362-0636
                                   (866) 574-2033 [fax]
                                   ec@goldsteinrussell.com

                                   Attorneys for Plaintiffs & Pro Se

                                   - AND -
                                   /s/ Cody W. Stafford
                                   Cody W. Stafford
                                   Texas Bar No. 24068238
                                   S.D. Tex. No. 1129436
                                   DOBROWSKI, LARKIN & STAFFORD L.L.P.
                                   4601 Washington Ave., Suite 300
                                   Houston, Texas 77007
                                   (713) 659-2900
                                   (713) 659-2908 [fax]
                                   cstafford@doblaw.com

                                   Attorney for Jeffrey W. Burnett
                                   & Jeffrey W. Burnett, PLLC




EX. 2 – STATUS REPORT                                                    PAGE 4
